 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
            UNITED STATES OF AMERICA                         CASE NO. CR18-217RSM
10
                                  Plaintiff,                 ORDER
11
                   v.
12
            BRADLEY WOOLARD, ET AL.,
13
                                  Defendants.
14

15
            The court has considered the motion by defendant JOSE LUGO to stay consideration of
16
     his Motion to Suppress (Dkt #447), as well as his interest in any motions he joint which were
17
     filed by his co-defendants (joinders at Dkt #448 through #455). Defendant’s motion is
18
     GRANTED.
19
            ORDERED this 21st day of June, 2021.
20

21

22
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

     ORDER - 1
